IN THE SUPREME COURT OF THE STATE OF DELAWARE


SERGEY ALEYNIKOV,                          §
                                           §     No. 366, 2016
   Plaintiff Below,                        §
   Appellant,                              §     Court Below: Court of Chancery
                                           §     of the State of Delaware
   v.                                      §
                                           §     C.A. No. 10636-VCL
THE GOLDMAN SACHS GROUP,                   §
INC.,                                      §
                                           §
   Defendant Below,                        §
   Appellee.                               §

                              Submitted: January 18, 2017
                              Decided:   January 20, 2017

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                     ORDER

        (1)   In this appeal, Sergey Aleynikov seeks to reverse a ruling of the Court

of Chancery giving issue preclusive effect to a ruling of the U.S. Court of Appeals

for the Third Circuit, or Third Circuit for short. Aleynikov sought advancement

and indemnification of certain legal fees and costs in an action in the U.S. District

Court for the District of New Jersey. That is, Aleynikov chose that court as his

preferred forum for addressing his demand for fees. He litigated those issues

through the appellate level but received a ruling from the Third Circuit that he did

not favor. Aleynikov then filed a parallel suit in the Court of Chancery seeking
advancement for another proceeding but based on the exact legal issues that were

before the Third Circuit and were the subject of its ruling and the still pending

federal suit. While expressing concern on whether the Third Circuit’s ruling

accorded with Delaware law, the Vice Chancellor applied the appropriate

principles of law and concluded that he was not free to re-adjudicate issues already

decided in the federal action. Aleynikov’s principal argument on appeal is that the

Vice Chancellor erred in deferring to the previous ruling. But, the Vice Chancellor

was correct in binding himself to apply the issues as previously determined against

Aleynikov in the federal action. Although we express no view at all on whether

the Third Circuit ruling was correct as a matter of Delaware law or on the Vice

Chancellor’s consideration of that question, we affirm on the basis of his accurate

application of the law of issue preclusion and his properly supported findings of

fact. For these reasons, we affirm the judgment of the Court of Chancery dated

July 13, 2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice



1
    Aleynikov v. The Goldman Sachs Group, Inc., C.A. No. 10636 (Del. Ch. July 13, 2016).
                                                2